NO. 07-10-00457-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL C

                                   NOVEMBER 16, 2010


                           VANESSA ORNELAS, APPELLANT

                                              v.

                           THE STATE OF TEXAS, APPELLEE


             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

               NO. 60,409-D; HONORABLE DON R. EMERSON, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION

       On June 10, 2010, appellant, Vanessa Ornelas, was convicted of committing the

offense of possession of a controlled substance with intent to deliver in a drug-free

zone, and sentenced to incarceration in the Texas Department of Criminal Justice,

Institutional Division, for a period of five years. On November 4, 2010, appellant filed

her notice of appeal with the trial court. 1 We dismiss for want of jurisdiction.


       1
         Appellant filed a letter addressed to the Honorable Don R. Emerson that
indicates that appellant desires to appeal and that complies with the requirements of a
notice of appeal. See TEX. R. APP. P. 25.2(c). This Court has deemed this letter to be
a notice of appeal.
       Unless a defendant timely files a motion for new trial, a defendant must file a

written notice of appeal with the trial court clerk within 30 days after the date sentence is

imposed. TEX. R. APP. P. 26.2(a). Therefore, appellant’s notice of appeal was due on

July 12, 2010. Because appellant’s notice of appeal was filed 114 days after it was due,

this Court is without jurisdiction over this appeal. See Olivo v. State, 918 S.W.2d 519,

522 (Tex.Crim.App. 1996). Because this Court is without jurisdiction to address the

merits of this appeal, we have no authority to take any action other than to dismiss the

appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998).


       Accordingly, the purported appeal is dismissed for want of jurisdiction. 2



                                                         Mackey K. Hancock
                                                              Justice


Do not publish.




       2
        Appellant may have recourse by filing a post-conviction writ of habeas corpus
returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time
appeal. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon Supp. 2010).

                                             2